Citation Nr: 0917914	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 15, 
2003, for the grant of a 10 percent rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted the veteran an effective 
date of service connection for his left ear hearing loss of 
November 5, 1969, at a noncompensable level, and at a 10 
percent level from August 15, 2003.  The veteran continues to 
disagree with the date assigned for the 10 percent 
evaluation.

The Board also points out that, while the veteran was 
previously denied service connection for right ear hearing 
loss in April 2004, recent statements from the veteran appear 
to indicate that he would again like to claim service 
connection for right ear hearing loss.  As such, this issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for left 
ear hearing loss in August 2003.  An April 2004 rating 
decision granted the veteran service connection for left ear 
hearing loss at a 10 percent evaluation from August 2003, the 
date the Veteran's most recent claim of service connection 
was received.  An August 2005 rating decision granted the 
veteran an earlier effective date of November 5, 1969, for 
the grant of service connection for left ear hearing loss, 
but kept the effective date for the grant of a 10 percent 
evaluation for the veteran's left ear hearing loss at August 
15, 2003.

2.  On June 1, 1989, the veteran had a private audiometry 
examination which showed a level of hearing loss sufficient 
to warrant a 10 percent evaluation.


CONCLUSION OF LAW

An effective date of June 1, 1989, is warranted, for the 
award of the 10 percent rating for the Veteran's service 
connected left ear hearing loss.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in August 2003, May 2004, December 2004, April 
2005, and January 2007.  These letters collectively informed 
the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the appellant should provide.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

In the December 2004 letter, and at many points throughout 
the course of this appeal, the Veteran was provided notice of 
the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims on appeal, such as 
obtaining VA and private medical records and providing the 
Veteran with VA examinations.  Consequently, the duty to 
notify and assist has been satisfied in this appeal.

The Veteran and his representative contend that an earlier 
effective date is warranted for the grant of a 10 percent 
evaluation for his service connection left ear hearing loss.  
The Veteran contends that he should be granted this 10 
percent evaluation from the current date of service 
connection, November 5, 1969, or at the very least, he argues 
that a May 10, 1999 private treatment record shows a level of 
hearing loss consistent with a finding of 10 percent, and 
that should therefore be the basis for the effective date of 
his 10 percent rating.

The somewhat complicated procedural history of this case is 
briefly reviewed.  The veteran first filed a claim for left 
ear hearing loss on November 5, 1969, shortly after his 
separation from service.  In June 1970, the veteran was 
denied service connection for left ear hearing loss.  The 
Veteran's claim was denied at that time because it was found 
that he had entered service with a significant amount of left 
ear hearing loss, and no evidence had been presented which 
showed that the veteran's preexisting left ear hearing loss 
was aggravated in service.

The veteran again applied for service connection for hearing 
loss on August 15, 2003.  An April 2004 rating decision 
granted the veteran service connection for left ear hearing 
loss at a 10 percent evaluation, based on the results of a VA 
examination which indicated that the veteran's left ear 
hearing loss was aggravated in service.  The effective date 
of the award of service connection, and the grant of a 10 
percent evaluation, was August 15, 2003, the date the 
veteran's new claim for service connection for left ear 
hearing loss was received.

In a statement received at the Board in October 2004, the 
veteran requested an earlier effective date for his service 
connected hearing loss.  In support of this statement, the 
veteran submitted a service medical record dated May 1969, 
which was not already of record, and which showed the 
veteran's left ear to have a significant amount of hearing 
loss.  Based on this service medical record which had not 
been previously of record, an August 2005 rating decision 
granted the veteran entitlement to service connection for 
left ear hearing loss from November 5, 1969, the date after 
his separation from service, since the veteran had previously 
filed a claim in June 1970, within a year of his separation 
from service.  However, at that time, the veteran's 10 
percent evaluation from August 15, 2003, was continued, as 
the RO found that no evidence had been presented which showed 
that the veteran was entitled to a 10 percent evaluation any 
earlier than that date.  The veteran disagreed with the 
effective date that granted that 10 percent evaluation, and 
this appeal ensued.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore, or the date entitlement arose, 
whichever is the latter.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  An exception occurs when service 
department records which had not been previously associated 
with the veteran's claims file are discovered and associated 
with the veteran's claims file.  In that case, the effective 
date may be the date of receipt of the claim on which a prior 
evaluation was made, subject to the rules regarding original 
claims filed within one year of separation from service.  38 
C.F.R. § 3.400(q)(2) (2008).  This is the basis on which the 
RO granted an earlier effective date of service connection of 
November 5, 1969, for the grant of the veteran's left ear 
hearing loss.

In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2008).

Thus, in fixing an effective date for an award of increased 
compensation in this case, VA must determine when a factually 
ascertainable increase in disability occurred.  As noted 
above, with the submission of service medical records 
previously not associated with the veteran's claims folder, 
the RO was able to grant the veteran an effective date of 
November 5, 1969, for his grant of service connection.  
However, for the effective date of a grant of increased 
rating, which is what this claim essentially is, since the 
veteran is disagreeing with the effective date assigned for 
the 10 percent rating, the effective date would be the date 
of receipt of claim, which has been retroactively found to be 
November 5, 1969, or the date entitlement arose, whichever is 
later.  Therefore, the Board must determine the earliest date 
that the veteran would have been entitled to a compensable 
rating for his left ear hearing loss.  To do this, the Board 
must look at the entirety of the relevant evidence of record 
pertaining to the veteran's hearing loss, and the application 
regulations during this period.

As to the legal criteria, in evaluating service-connected 
hearing loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

(In this case, there are four versions of potentially 
applicable diagnostic criteria; the diagnostic criteria in 
effect at the time the claim was service-connected in 
November 1969, and as amended in April 1976, December 1987, 
and June 1999.  See 41 Fed. Reg. 11298 (March 18, 1976); 52 
Fed. Reg. 44119 (Nov. 18, 1987); 64 Fed. Reg. 25206 (May 11, 
1999).  As the April 1976 amendment however, involved 
nonsubstantive changes inapplicable to this case, it will not 
be addressed.  When regulations are changed during the course 
of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  However, if the 
revised regulations are more favorable to the veteran, then 
an award of an increased rating based on a change in law may 
be granted no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

The diagnostic criteria in effect at the time the veteran's 
claim was effectively service-connected provided for 
evaluations of bilateral defective hearing ranging from 
noncompensable to 100 percent. The basic method of rating 
hearing loss involved audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 500, 
1000, and 2000 Hz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
established six areas of impairment in efficiency, ranging 
from literal designation A for essentially normal acuity, 
through literal designation F for profound deafness. 38 
C.F.R. § 4.85 (1970).
 
Under the diagnostic criteria as amended in December 1987, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule established eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85 
(1988 & 2008).
 
In June 1999, an alternate method of rating exceptional 
patterns of hearing was added to the schedule, as defined in 
38 C.F.R. § 4.86 (2008).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

Turning now to the evidence of record, a June 1985 letter 
from a private physician indicated that the veteran's 
audiogram revealed a rather significant decrease in hearing 
in the left ear, although specific levels of hearing loss 
were not noted.

A letter from a private physician dated October 1986 
indicated that the veteran's hearing was quite poor in the 
left ear, although specific levels of hearing loss were not 
noted.

A summary of private audiograms from November 1987 to Mary 
1997 is of record, thje findings are listed below.

In November 1987 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
25
65
60
60
75


In June 1989 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
5
LEFT
30
75
75
60
85

In March 1991 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
10
LEFT
35
70
70
55
65

In April 1992 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
30
70
75
65
70

In March 1993 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
10
LEFT
25
75
65
65
80


In March 1994 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
15
25
LEFT
25
75
70
80
70

In March 1995 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
5
10
LEFT
40
70
60
70
75

In March 1996 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
20
LEFT
35
75
65
65
75

In May 1997 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
10
LEFT
35
75
70
70
75


On private audiological evaluation in May 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
30
110+
110+
N/A
110+_

At that time the veteran reported hearing loss as a child in 
the left ear, possibly due to mumps, and a history of hearing 
loss of the left ear for the past 29+ years, and indicated 
that his most recent noise exposure was to loud machinery 
apparently at work.

On private audiological evaluation in August 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
N/A
15
LEFT
20
65
50
N/A
80


On private audiological evaluation in April 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
N/A
20
LEFT
15
70
60
N/A
80

The veteran was found to have normal hearing in the right ear 
and severe but unchanged hearing loss in the left ear.

On private audiological evaluation in August 2002, pure tone 
thresholds, in decibels, were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
N/A
45
LEFT
30
90
85
N/A
55

The veteran was noted to have severe hearing loss in the left 
ear and mild right side high frequency hearing loss.

The veteran had a VA examination in April 2004.  At that 
time, the veteran's history as reported and as in his claims 
file was noted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
25
LEFT
35
105
110
110
110

Speech audiometry revealed speech recognition ability of 96  
percent in the right ear and of 8 percent in the left ear.  
The veteran was found to have normal hearing in the right 
ear, and a profound mid and high frequency sensorineural 
hearing loss in the left ear.

The veteran received a further VA examination in May 2005.  
At that time pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
25
LEFT
35
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.

The report of VA audio consult in June 2005 noted that the 
veteran had normal hearing in the right ear through 3000 Hz, 
gently sloping to a mild sensorineural hearing loss in the 
higher frequencies.  Results for the left ear showed mild to 
moderate hearing sensitivity for 250-500 frequency range, 
steeply sloping to a profound sensorineural hearing loss 
beyond that point.  Word recognition scores were consistent 
with his audiogram with a 92 percent for the right ear and 8 
percent for the left ear.

For the period prior to December 1987, the Board finds that 
the veteran does not warrant a compensable evaluation.  As 
noted above, the only test from this period does not include 
the results of speech discrimination test, but only the 
results of pure tone audiometry tests.  From a November 1987 
examination, the veteran's average decibel loss from the 500, 
1000, and 2000 frequencies is 50.  As the veteran's right ear 
is not service connected, it must be considered normal (and 
in fact had a normal level of hearing at this time).  
Reviewing the chart noted as Table VII (previously Table II), 
this would result in a designation of level A hearing in the 
right ear, and level C hearing, for an average decibel loss 
not to exceed 57, and with no decibel loss more than 70.  
Under 38 C.F.R. § 4.87a, Diagnostic Code 6294 (1987), this 
finding, of one ear as level C and one as level A, would 
result in a noncompensable hearing, the level the veteran 
already has during this period.

For the period from December 1987 to June 1999, during which 
both the new and old law could be used, the Board finds that 
the veteran's June 1, 1989, report of private examination 
showed an average decibel loss of 60 in the 500, 1,000, and 
2,000 frequencies, and subsequent to that time, March 1991, 
April 1992, and additional examinations continue to show 
decibel losses of more than 57.  Under the old Table IV 
therefore, the veteran's hearing would be found to be level 
D, and combined with the veteran's noncompensable right ear 
which would be considered hearing level A, under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6291, the veteran would warrant a 10 
percent evaluation for his service connected left ear.  Thus, 
the Board finds that the earliest date on which the veteran 
met the criteria for a 10 percent evaluation for his service 
connected left ear hearing loss would be the date of the 
first examination that showed a compensable level of hearing 
loss, June 1, 1989.

Thus, as the Board finds that the preponderance of the 
evidence of record indicates that the veteran met the 
criteria for a 10 percent evaluation for his left ear hearing 
loss on June 1, 1989, the veteran is therefore entitled to 
that date as the grant of a 10 percent rating for his service 
connected left ear hearing loss.


ORDER

Entitlement to an effective date of June 1, 1989, for the 
grant of a 10 percent rating for left ear hearing loss, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


